Case 20-14237-mdc         Doc 8    Filed 10/27/20 Entered 10/27/20 11:50:17            Desc Main
                                   Document      Page 1 of 1



                         UNITED STATES BANKRUPTCY COURT
                         EASTERN DISTRICT OF PENNSYLVANIA


IN RE:                                       :      Chapter 13
         Jerome R. Armstrong                 :
                                             :      Bankruptcy Case No.: 20-14237-MDC
         Debtor(s)                           :


                                  PRAECIPE TO WITHDRAW

         Kindly withdraw the Chapter 13 Plan filed on October 26, 2020 at Docket #2.




DATED: 10/27/2020                                   BY:     /s/ Brad J. Sadek
                                                           Brad J. Sadek, Esq.
                                                           Sadek and Cooper Law Offices
                                                           1315 Walnut Street, Suite 502
                                                           Philadelphia, PA 19107
                                                           215-545-0008
                                                           Attorney for Debtors
